Citation Nr: 1612913	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  07-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disorder, asserted as arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran had active service from June to September 1982 and from July 1983 to November 2004. 

This appeal before the Board of Veterans' Affairs (Board) originally arose from an October 2005 rating decision, in which the RO denied, in part, the Veteran's claim of service connection for swollen joints, asserted as arthritis of right ankle, bilateral elbow, and bilateral wrist.  The Veteran perfected a timely appeal of this adverse determination.  See Notice of Disagreement, dated September 2006; Statement of the Case, dated February 2007; and Substantive Appeal (VA Form 9), dated February 2007.

In March 2008, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record. In April 2009, the Board remanded the Veteran's claim to the RO for additional development.  In September 2011, the Board entered a decision that denied service connection for swollen joints, asserted as arthritis of the right ankle, bilateral elbow, and bilateral wrist.

In September 2013, the Veteran advised the Board that he wished to have his September 2011 Board decision vacated pursuant to the settlement agreement in the case of National Org. of Veterans Advocates, Inc., v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and requested to be scheduled for a new hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In June 2014, the Board vacated the September 2011 Board decision.  The Veteran was subsequently scheduled for another Board hearing before a second Veterans Law Judge, which was held in October 2014. A transcript of that hearing is of record.

The Veteran has presented personal testimony at two hearings before two different Veterans Law Judges concerning the issue presently before the Board.  The law requires that the Veteran Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.207 (2015).  In January 2015, the Veteran waived, in writing, his right to a Board hearing before the third judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

In April 2015 the Board entered a decision that denied entitlement to service connection for the residuals of swollen joints, other than the right elbow, asserted as arthritis of the right ankle, left elbow, and bilateral wrist, and remanded entitlement to service connection for a right elbow disorder, asserted as arthritis, for additional development.  The case is once again before the Board, however additional development is needed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In April 2015, in compliance with the Board's remand directive, the RO requested that the Veteran be scheduled for a VA examination of the right elbow, which was scheduled in April 2015.  In an April 2015 e-mail correspondence, a VA patient services assistant informed that she had verbally spoken with the Veteran who had stated his desire to withdraw the disability claim, and at that time had also informed the Veteran to contact the RO to ensure his withdrawal.  In light of this verbal exchange, the Veteran apparently did not report, as the VA patient services assistant further informed that the Disability Benefits Questionnaire (DBQ) examination scheduled for April 2015 was cancelled.

The record reflects that while there is an April 2015 notation of a verbal instruction on the part of the Veteran to withdraw the appeal, the RO recognized that neither the Veteran nor his representative had submitted, in writing, a notice to withdraw the appeal in accordance with 38 C.F.R. § 20.204 (2015); and as such, a valid withdrawal was not of record.  Accordingly, subsequent to April 2015, the Veteran was re-scheduled for a VA examination of the right elbow in July 2015.  However, the Veteran failed to report for that VA examination and provided no reason for why he did not appear.  The RO sent the Veteran and his representative a Supplemental Statement of the Case (SSOC) in July 2015, which details the efforts undertaken by the RO to schedule the Veteran for a VA examination as instructed by the Board Remand and documents the Veteran's failure to report.  No correspondence indicating the Veteran's non-receipt of the SSOC was returned.

In any event, in January 2016, The American Legion submitted an Appellant's Brief in support of the Veteran's appeal, which acknowledged the Veteran's failure to report for the VA examinations scheduled in 2015 and indicated the Veteran's willingness to report for an examination.  Subsequently, in January 2016, the RO honored the representative's request and again initiated efforts to re-schedule the Veteran for an examination in connection with his claim for service connection for a right elbow condition.

A review of the record in this particular case indicates that a VA examination for the right elbow was requested by the RO in January 2016.  Currently, the record before the Board does not contain a copy of the examination report; nor does it contain any indication as to whether such an examination was, in fact, scheduled; or, if scheduled, whether the Veteran failed to report.  The Board finds that clarification is needed to ascertain whether such an examination report actually exists.  As additional action by the RO may be fruitful in either obtaining a copy of the examination report or documenting information that the report cannot be obtain due to a failure to report, the Board determines that further development is warranted.

Accordingly, the case is REMANDED for the following actions: 

1.  Regarding the Compensation and Pension Exam Inquiry, which makes reference to the open request that was generated by the AOJ on January 21, 2016, for a DBQ Examination for the elbow and forearm, the AOJ is asked contact the appropriate VA medical facility or other appropriate sources to obtain and associate with the claims file a copy of the DBQ examination report performed on or after January 21, 2016, in connection with the Veteran's claim of service connection for a right elbow disorder.

2.  If the DBQ Examination for the elbow and forearm has not been scheduled by the appropriate VA medical facility or other appropriate source, then the AOJ should undertake reasonable efforts to ensure that said examination is scheduled, to include proper notice to the Veteran and his representative at their latest addresses of record with respect to the date, time, and location in which to the Veteran is to report for said examination.  Said examination should be performed in accordance with the instructions contained, and outlined in the January 21, 2016, request, as set forth in the Compensation and Pension Exam Inquiry.  All efforts and contacts pertaining to the scheduling of said examination should be documented and associated with the claims file.

3.  If the DBQ Examination for the elbow and forearm has been scheduled by the appropriate VA medical facility or other appropriate source, but said examination was not conducted on the date scheduled, then it should be so documented in the claims file, along with an explanation for why said examination was not, in fact, conducted; for example, such as, but not limited to, the Veteran's failure to report.  Any notice letters sent to the Veteran and his representative must be associated with the claims file.

4.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


	(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________                              __________________________
DEBORAH W. SINGLETON		      WAYNE M. BRAEUER
      Veterans Law Judge					Veterans Law Judge
 Board of Veterans' Appeals			    Board of Veterans' Appeals




_____________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge
Board of Veterans' Appeals
				


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




